DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-3,5-7,10-13,15,17,22-25,29-31,34,41-43 and 45-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to “wherein the gas inlet port and the first frame portion are positioned to cause the gaseous species to flow from the gas inlet port upwards to the first frame portion, laterally across the first frame portion, upwards, and then out of the deposition chamber through a gas outlet port positioned between the mold and the deposition chamber” or “wherein each filament in the filament array is positioned at a distance from the third frame portion that is substantially the same, and wherein the third frame portion is a solid or hollow cylinder” such that the scope of the claims have changed, thus requiring further search and consideration. 
The resulting rejection, based on United States Patent Application No. 2007/0235890 Pryce Lewis et al (hereinafter Pryce) in view of United States Patent No. 5769953 to Yoshikawa is presented below.
The Examiner notes that the arguments against Claim 3 are considered persuasive and it the recitation of Dubos is considered a “typo” and has been clarified as a rejection under Yamada.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, it is unclear what the boundaries are for defining the third frame portion. In the previously presented claims, the third frame portion has the same shape as the non-planar filament array but now must also be a solid or hollow cylinder. With the current amendment it is unclear if the filament array must also be a solid or hollow cylinder and it is unclear as to how an array can be a solid cylinder if this is also the case. Thus it is unclear what the shapes of the filament array are if there is a claimed third frame shape claimed.
	For the purposes of examining based on the merits, the claim will be interpreted as having the first, second and third frame have the same shape as a hollow cylinder.
	Claim 48 is rejected in part due to its dependency on Claim 2.
	
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 7, 10, 11, 12, 13, 15, 17, 22, 23, 24, 25, 29, 30, 31, and 34 and 41-43 are rejected under 35 U.S.C. 103(a) as unpatentable over United States Patent Application No. 2007/0235890 Pryce Lewis et al (hereinafter Pryce) in view of United States Patent No. 5769953 to Yoshikawa.
In regards to Claim 1, Pryce teaches a system Fig. 3, 4A, 4B for depositing a coating on a surface of a mold 10, comprising: a deposition chamber 22; a mold support 26 adapted and arranged to support the mold in the deposition chamber; a gas inlet port 28 adapted and arranged to introduce a gaseous species into the deposition chamber; and a filament assembly Fig. 4A, 4B, wherein the filament assembly comprises: a first frame portion 42A; a second frame portion 42B; a third frame portion 49 positioned between and connecting the first frame portion and the second frame portion through pins 44; and a plurality of filaments 32a, 32b extending between the first frame portion and the second frame portion to form a non-planar filament array (as it is in the shape of a circle), wherein the filament array, the filament assembly, and the gas inlet are positioned so to cause the gaseous species to flow in a direction substantially parallel to each of the plurality of filaments in the filament array (28 flows over the substrate/hold surfaces [0037-0039, 0034-0047]).  
 Pryce teaches that the gas comes from a central region of the filament array, such that the filament array surrounds the gas inlet does not expressly teach wherein the gas inlet port and the first frame portion are positioned to cause the gaseous species to flow from the gas inlet port upwards to the first frame portion, laterally across the first frame portion, upwards, and then out of the deposition chamber through a gas outlet port positioned between the mold and the deposition chamber.
Yoshikawa teaches a method of processing a mold, wherein the mold 10 Fig. 1 is placed so that it surrounds a gas inlet port 15, 16 that extends the height of the tire mold as shown in Fig. 1, and in Fig. 7 of the instant application, such that the shape and orientation of the gas inlet port is in the center wherein the gas inlet port and the first frame portion are positioned to cause the gaseous species to flow from the gas inlet port upwards to the first frame portion, laterally across the first frame portion, upwards, and then out of the deposition chamber through a gas outlet port 3 positioned between the mold and the deposition chamber, as it is in the bottom of the apparatus, which is supported by the instant application Fig, 8A, (Col. 4 line 55-Col. 15 line 38).
	It would have been obvious to one having ordinary skill in the art at the time of the invention was made to the gas inlet and the gas outlet of Pryce, with the arrangement as found in Yoshikawa, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  MPEP 2144.04-VI (c).
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. Thus, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Pryce with the gas inlet and outlet of Yoshikawa. See MPEP 2143 Motivation B. As the gas inlet and gas outlet of Yoshikawa is known and similar in the arrangements and structures are shown in the instant application, the resulting apparatus, thus fulfills the claimed limitations.
 In regards to Claims 5, Pryce teaches third frame portion is positioned at a distance of between about 1.5 and 5.0 inches away from the filament array via pins 44 which are 5-20 mm (or 0.19-0.79 inches, [0042]), as per the rejection of Claim 2 above. 
In regards to Claim 6, Pryce teaches wherein the mold is a tire mold [0034-0047].
In regards to Claim 7, Pryce teaches wherein the mold is positioned concentrically around the filament assembly (as shown in Fig. 3, 26 around 32).  
In regards to Claims 10 and 11, Pryce does not expressly teach the mold comprises one or more vent ports or that wherein the vent ports of the mold are not substantially occluded during deposition of the coating.  
However, this is considered a limitation based on the article to be worked upon/substrate, and it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of mold/substrate is not considered a positive limitation and the apparatus of Pryce would be capable of processing a substrate with a vent port, the vent ports of the mold/substrate are not substantially occluded during deposition of the coating, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 12, Pryce teaches the deposition chamber is adapted and arranged to be held at a pressure below atmospheric pressure (see vacuum [0034]).  
In regards to Claim 15, Pryce teaches the deposition chamber is adapted and arranged to be positioned around the mold, as shown in Fig. 3. 6516014.1 Application No.: 15/977,481 5 Docket No.: G0755.70005US01  
In regards to Claim 17, Pryce teaches the filament assembly is positioned concentrically around the third frame portion (as shown in Fig. 3, 4A).  
In regards to Claim 22, Pryce teaches wherein the system further comprises one or more baffles adapted and arranged to direct the gaseous species to an outlet in the form of the small holes in the gas distributor that creates uniform flow [0037].
In regards to Claim 23, Pryce teaches the mold support is capable of heating the mold (see hot window or heated gas of [0046]).
In regards to Claim 24, Pryce the mold support is capable of cooling the mold [0047].
In regards to Claim 25, Pryce teaches wherein the mold support is adapted and arranged to be capable of forming a gas-tight seal with the deposition chamber as per the teachings of a vacuum chamber [0034].
In regards to Claim 29, Pryce wherein the filament assembly and the gas inlet are positioned so to cause the gaseous species to flow upwards as the gas is in 30 and there is no structure impeding the gas from moving upwards.
In regards to Claims 30 and 31, Pryce teaches wherein the coating comprises a polymer comprises one or more fluorine-containing monomers [0050-0052].  
In regards to Claim 34, Pryce teaches the coating comprises performing one or more of a CVD process, a PVD process [0051].
In regards to Claim 41, Pryce teaches the filaments are configured to provide a uniform elevated temperature in the vicinity of the mold (uniform heating, [00440]).
In regards to Claim 42, Pryce teaches the filaments comprise one or more highly resistant metals (resistant metals such as tantalum, tungsten, rhenium, [0039).
In regards to Claim 43. Pryce teaches the filaments are connected to a DC voltage source and an electrical ground [0039].
In regards to Claims 48, Pryce teaches third frame portion is positioned at a distance of greater than or equal to 1.0 inches away from the filament array via pins 44 which are 5-20 mm (or 0.19-0.79 inches, [0042]), as per the rejection of Claim 2 above. 
In regards to Claim 49, Pryce teaches each filament in the filament array is positioned at a distance from the third frame portion that is substantially the same, (as shown by the rod and pin teachings in Claim 2 above) and wherein the third frame portion is a solid or hollow cylinder (as shown by the partial top ring connected to 47, 49 in Fig. 4a).

Claim 3 is rejected under 35 U.S.C. 103(a) as unpatentable over United States Patent No. 6338620 to Yamada in view of United States Patent Application No. 2007/0235890 Pryce Lewis et al (hereinafter Pryce).
In regards to Claim 3, Yamada teaches a system for tire vulcanization Fig. 3, 4 i.e., preheating a mold/tire, comprising: a chamber C1a/300 adapted and arranged to contain a first mold (left M, as it is also implicitly the mold iteself) or a second mold (right M); a first mold support adapted (313 on the left) and arranged to support the first mold (left M), wherein the first mold support is translatable from a first position to a second position (as shown in Fig. 4), and wherein the second position is aligned with the deposition chamber (as it is shown on the right hand side); a second mold support adapted and arranged to support the second mold (as shown in Fig. 3), wherein the second mold support is translatable from a third position to the second position (as it is moved further to the right in Fig. 4, Col. 6 line 18-Col. 11 line 42) but does not expressly teach a gas inlet port adapted and arranged to introduce a gaseous species into the deposition chamber; and a filament assembly, wherein the filament assembly comprises: a first frame portion; a second frame portion; a third frame portion positioned between and connecting the first frame portion and the second frame portion; and a plurality of filaments extending between the first frame portion and the second frame portion to form a non-planar filament array, wherein the filaments are connected to a DC voltage source and an electrical ground.
Pryce teaches a system Fig. 3, 4A, 4B for depositing a coating on a surface of a mold 10, comprising: a deposition chamber 22; a mold support 26 adapted and arranged to support the mold in the deposition chamber; a gas inlet port 28 adapted and arranged to introduce a gaseous species into the deposition chamber; and a filament assembly Fig. 4A, 4B, wherein the filament assembly comprises: a first frame portion 42A; a second frame portion 42B; a third frame portion 49 positioned between and connecting the first frame portion and the second frame portion through pins 44; and a plurality of filaments 32a, 32b extending between the first frame portion and the second frame portion to form a non-planar filament array (as it is in the shape of a circle that are connected to a DC voltage source and an electrical ground), wherein the filament array, the filament assembly, and the gas inlet are positioned so to cause the gaseous species to flow in a direction substantially parallel to each of the plurality of filaments in the filament array (28 flows over the substrate/hold surfaces [0037-0039, 0034-0047]).  
 It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Dubos, to substitute the art analogous mold treatment chamber with the mold chamber of Pryce. Specifically, because Dubos teachings mold treatment systems with chambers and a movement mechanism and Pryce teaches a deposition chamber for a mold, It would be obvious to one of ordinary skill in the art, before the effective filing date, to place the mold treatment system of Pryce for the predictable result of deposition on the mold as a desired processing in Dubos. See MPEP 2143, Motivations A-E. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. The resulting apparatus would have a depositing a coating in the station or moveable chamber systems as claimed. 
The resulting apparatus fulfills the limitations of the claim. 
 
Claims 45-47 are rejected under 35 U.S.C. 103(a) as unpatentable over United States Patent Application No. 2007/0235890 Pryce Lewis et al (hereinafter Pryce) in view of United States Patent No. 5769953 to Yoshikawa, and in further view of United States Patent Application No. 2015/0079211 to Satoh et al.
The teachings of Pryce in view of Yoshikawa are relied upon as set forth in the above 103 rejection above.
It is noted that the teachings of Pryce in view of Yoshikawa above has been applied such that the first frame is the top frame and the second frame is the bottom frame, as the claims are broadly claimed. As there is no limitations in the claims as to where the first frame is, the first frame for claims 44-47 is considered either the top of the bottom ring of Pryce in view of Yoshikawa, for the purpose of rejection claims 44-47.
In regards to Claims 44-47, Pryce in view of Yoshikawa does not expressly teach the gas inlet port and the first frame portion are positioned to cause the gaseous species to flow from the gas inlet port upwards to the first frame portion, laterally across the first frame portion, and then upwards, the gas inlet port is positioned beneath the first frame portion and the second frame portion, the filament array, the filament assembly, and the gas inlet port are positioned so to cause the flow of the gaseous species to have a donut-shaped cross-section or that the gas inlet port is positioned beneath the mold support and/or passes through the mold support.
Satoh teaches that a tire vulcanization device 1 Fig. 1 injects a heating medium gas H can vulcanize the tire [0040], the gas injected into the mold through injection nozzle 7, 8 through the bottom portion of the mold (analogous to that of the bottom frame/first frame as broadly recited) such that the gas circulates upwards and around (see Fig. 1, Fig. 4, and Fig. 5) the gas inlet port and the first frame portion are positioned to cause the gaseous species to flow from the gas inlet port upwards to the first frame portion, laterally across the first frame portion, and then upwards, the gas inlet port is positioned beneath the first frame portion and the second frame portion, the filament array, the filament assembly, and the gas inlet port are positioned so to cause the flow of the gaseous species to have a donut-shaped cross-section or that the gas inlet port is positioned beneath the mold support and/or passes through the mold support (as shown in the gas flow in Fig. 4 and Fig. 5 [0023-0043]). Satoh expressly teaches the addition of 7, 8 allows for continuous and uniform gas flow so that the temperature difference can be sufficiently reduced [0002-0009].
It would be obvious to one of ordinary skill in the art, to have modified the gas inlet of Pryce in view of Yoshikawa, with the bottom arranged, gas inlet of Satoh, thus forming a gas inlet port that flows upwards and laterally outwards/across and then upwards, as per the teachings of Satoh. One would be motivated to do so, for the predictable result of reducing the temperature difference of gas supplied to the tire mold apparatus/vulcanization. It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations B, Substitution being obvious.

Allowable Subject Matter
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Specifically, other than the issues with the definitiveness of the shape of the filament array, Claim 2 would be allowable as the prior art of record, whether alone or in combination, does not expressly teach a filament array with a first frame, a second frame, and a third frame between the first frame and the second frame, wherein the third frame portion has approximately the same shape as the non-planar filament array, and wherein the third frame portion is positioned at a distance of between about 0.1 and 5.0 inches away from the filament array, wherein each filament in the filament array is positioned at a distance from the third frame portion that is substantially the same, and wherein the third frame portion is a solid or hollow cylinder.
Claim 48 would be allowable if Claim 2 was amended as well, as it is dependent on Claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        


/Jeffrie R Lund/Primary Examiner, Art Unit 1716